                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4

                                   5     ELISA ARROYO, as an individual and on              Case No. 17-cv-06211-BLF
                                         behalf of all others similarly situated,
                                   6                                                        ORDER GRANTING IN PART AND
                                                        Plaintiff,                          DENYING IN PART MOTION TO
                                   7                                                        DISMISS SECOND AMENDED
                                                 v.                                         COMPLAINT, WITH LEAVE TO
                                   8                                                        AMEND
                                         INTERNATIONAL PAPER COMPANY,
                                   9                                                        [Re: ECF 29]
                                                        Defendant.
                                  10

                                  11          Plaintiff Elisa Arroyo (“Arroyo”) sues Defendant International Paper Company (“IPC”) on
                                  12   behalf of herself and all others similarly situated, claiming that IPC fails to pay employees
Northern District of California
 United States District Court




                                  13   minimum wages for time spent donning and doffing protective gear. Arroyo also alleges that IPC
                                  14   fails to reimburse employees for expenses related to uniforms and unlawfully deducts monies from
                                  15   employees’ wages for uniforms. She asserts claims under several provisions of the California
                                  16   Labor Code and under California’s Unfair Competition Law.
                                  17          The Court heard argument on IPC’s motion to dismiss Arroyo’s second amended
                                  18   complaint (“SAC”) pursuant to Federal Rule of Civil Procedure 12(b)(6) on September 27, 2018.
                                  19   For the reasons stated on the record and discussed below, the motion is GRANTED IN PART
                                  20   AND DENIED IN PART, WITH LEAVE TO AMEND.
                                  21    I.    BACKGROUND
                                  22          Arroyo filed this action in the Monterey County Superior Court on September 27, 2017,
                                  23   after which IPC removed the action to federal district court on the basis of diversity of citizenship.
                                  24   See Notice of Removal, ECF 1. Arroyo filed a first amended complaint (“FAC”) as of right on
                                  25   November 30, 2017, which IPC moved to dismiss for lack of subject matter jurisdiction and
                                  26   failure to state a claim. See FAC, ECF 9; Motion to Dismiss, ECF 11. The Court granted the
                                  27   motion to dismiss the FAC in part and denied it in part, with leave to amend in part and without
                                  28   leave to amend in part. See Dismissal Order, ECF 26. The Court concluded that certain aspects of
                                   1   Arroyo’s claims were barred by a settlement and release in a prior action, Letuligasenoa, and it

                                   2   dismissed those claims without leave to amend to the extent they sought damages and penalties for

                                   3   time periods prior to January 27, 2017. See Dismissal Order at 2-4. An exception to the

                                   4   Letuligasenoa bar was the portion of Claim 5 based on IPC’s alleged practice of failing to

                                   5   reimburse employees for monies expended on uniforms. See Dismissal Order at 4. However, the

                                   6   Court found that all claims of the first amended complaint – even those not barred by

                                   7   Letuligasenoa – were subject to dismissal with leave to amend for failure to state a claim upon

                                   8   which relief could be granted. Dismissal Order at 4-5.

                                   9          Arroyo filed the operative SAC on June 19, 2018, asserting the following claims:

                                  10   (1) violation of California Labor Code §§ 1194, 1197, and 1197.1 based on IPC’s alleged failure

                                  11   to pay employees for time spent donning and doffing protective gear before they clocked in and

                                  12   after they clocked out; (2) violation of California Labor Code §§ 510 and 1194 based on IPC’s
Northern District of California
 United States District Court




                                  13   alleged failure to pay employees overtime for time spent donning and doffing protective gear

                                  14   before they clocked in and after they clocked out; (3) violation of California Labor Code § 2802

                                  15   based in IPC’s alleged failure to reimburse employees for the cost of cleaning and maintaining

                                  16   uniforms and IPC’s alleged practice of deducting monies from employees’ wages for uniforms;

                                  17   (4) violation of California Labor Code § 226(a) based on IPC’s alleged failure to provide accurate

                                  18   itemized wage statements; (5) violation of California’s Private Attorney General Act (“PAGA”),

                                  19   California Labor Code § 2698, based on IPC’s alleged Labor Code violations; and

                                  20   (6) violation of California’s Unfair Competition Law (“UCL”), California Business & Professions

                                  21   Code § 17200, based on IPC’s alleged Labor Code violations.

                                  22          Arroyo eliminated those aspects of her pleading which the Court had found to be barred by

                                  23   the settlement and release in Letuligasenoa. However, IPC contends that Arroyo once again has

                                  24   failed to allege the non-barred claims with adequate specificity.

                                  25    II.   LEGAL STANDARD

                                  26          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  27   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  28   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).
                                                                                         2
                                   1   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                   2   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                   3   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                   4   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                   5   defendant is liable for the misconduct alleged.” Id.

                                   6           When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                   7   the complaint, documents incorporated into the complaint by reference, and matters which are

                                   8   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,

                                   9   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                  10   (2007)).

                                  11    III.   DISCUSSION

                                  12           A.      Claims 1 and 2 – Wages for Donning and Doffing
Northern District of California
 United States District Court




                                  13           With respect to Claims 1 and 2, based on IPC’s alleged failure to pay wages for time spent

                                  14   donning and doffing, IPC argues that Arroyo has not alleged facts showing that (a) she was under

                                  15   IPC’s control when donning and doffing protective gear, and (b) the time spent donning and

                                  16   doffing was more than de minimis. The California Supreme Court has left open the possibility that

                                  17   the de minimis doctrine may preclude “wage claims involving employee activities that are so

                                  18   irregular or brief in duration that employers may not be reasonably required to compensate

                                  19   employees for the time spent on them.” Troester v. Starbucks Corp., 5 Cal. 5th 829, 848 (2018),

                                  20   as modified on denial of reh’g (Aug. 29, 2018). However, it is not apparent on the face of the

                                  21   SAC that Arroyo’s donning and doffing activities fall within this potential bar. Moreover, even if

                                  22   Arroyo’s allegations regarding donning and doffing were more specific, the Court would not be

                                  23   inclined to determine the applicability of the de minimis doctrine on a motion to dismiss.

                                  24           The Court agrees, however, that Arroyo has failed to allege facts sufficient to show that the

                                  25   time spent donning and doffing is compensable. Such facts must include, at minimum, specific

                                  26   allegations as to what gear or uniform Arroyo was required to don and doff, and as to the

                                  27   circumstances surrounding the donning and doffing. The Court cannot tell from Arroyo’s

                                  28   allegations what uniform, if any, she wore for work; whether that uniform is required by IPC; or
                                                                                           3
                                   1   the circumstances under which she donned and doffed the uniform. At least one district court

                                   2   within the Ninth Circuit has held that in order to state a viable donning and doffing claim under

                                   3   California law the employee must allege facts showing that the employer required the employee to

                                   4   don or doff a uniform on work premises or under the employer’s control See Alvarez v. Hyatt

                                   5   Regency Long Beach, No. CV 09-4791 GAF VBK(x), 2010 WL 11509322, at *4 (C.D. Cal. Jan.

                                   6   5, 2010).

                                   7          At the hearing, Arroyo’s counsel argued that Alvarez was wrongly decided, and that

                                   8   Arroyo’s donning and doffing claims are viable whether or not her donning and doffing activities

                                   9   took place at the workplace. That argument does not address Arroyo’s failure to identify with

                                  10   particularity what uniform is at issue and the circumstances of Arroyo’s donning and doffing that

                                  11   uniform. Without such basic factual allegations, neither IPC nor the Court can understand

                                  12   Arroyo’s claims or evaluate the applicability of the cited legal authorities.
Northern District of California
 United States District Court




                                  13          The motion to dismiss is GRANTED WITH LEAVE TO AMEND as to Claims 1 and 2.

                                  14          B.      Claim 3 – Cost of Cleaning and Maintaining Uniform

                                  15          With respect to Claim 3, based on IPC’s alleged failure to reimburse employees for the

                                  16   cost of cleaning and maintaining uniforms and alleged practice of deducting monies from

                                  17   employees’ wages for uniforms, IPC argues that Arroyo has not alleged facts showing that she

                                  18   was required to incur expenses for cleaning and maintaining a work uniform or that she was

                                  19   required to use the cleaning service for which monies were deducted from her wages. The Court

                                  20   agrees. Arroyo sues under California Labor Code § 2802, which requires an employer to

                                  21   “indemnify his or her employee for all necessary expenditures or losses incurred by the employee

                                  22   in direct consequence of the discharge of his or her duties.” Cal. Lab. Code § 2802. Arroyo has

                                  23   not alleged what uniform she was required to wear (if any), or that she was required to incur

                                  24   expenses for cleaning and maintaining such uniform. Consequently, she has not alleged facts

                                  25   showing that the expenses in question were “necessary expenditures” within the meaning of the

                                  26   statute. Moreover, Arroyo has not clearly explained the circumstances of the alleged deduction

                                  27   from wages.

                                  28          The motion to dismiss is GRANTED WITH LEAVE TO AMEND as to Claim 3.
                                                                                          4
                                   1          C.      Claims 4, 5, and 6 – Itemized Wage Statements, PAGA, and UCL

                                   2          IPC argues that Claim 4, based on IPC’s alleged failure to provide accurate itemized wage

                                   3   statements, depends entirely on her claimed entitlement to wages for donning and doffing, and

                                   4   therefore falls along with Claims 1 and 2. However, Claim 4 is based on other alleged

                                   5   inaccuracies in wage statements, for example, inaccuracies as to the correct overtime rate of pay,

                                   6   double-counting of overtime and regular hours worked, and inaccuracies as to the total hours

                                   7   worked. See SAC ¶ 46.

                                   8          IPC also argues that Claims 5 and 6, under PAGA and the UCL, are derivative of and fall

                                   9   with Claims 1, 2, and 3. However, Claims 5 and 6 are based in part on the alleged inaccuracies in

                                  10   the wage statements described above. See SAC ¶¶ 49, 52.

                                  11          The Court is satisfied that Claims 4, 5, and 6 are adequately stated for pleading purposes,

                                  12   and it declines to address the contents of the wage statements at the level of detail requested by
Northern District of California
 United States District Court




                                  13   IPC at the motion to dismiss stage. Accordingly, the motion to dismiss is DENIED as to Claims 4,

                                  14   5, and 6.

                                  15    IV.   ORDER

                                  16          (1)     The motion to dismiss the SAC is GRANTED WITH LEAVE TO AMEND as to

                                  17                  Claims 1, 2, and 3 and DENIED as to Claims 4, 5, and 6.

                                  18          (2)     Any amended pleading shall allege with specificity what uniform, if any, IPC

                                  19                  required Arroyo to wear; the circumstances of Arroyo’s donning and doffing that

                                  20                  uniform; whether IPC required Arroyo to expend monies cleaning and maintaining

                                  21                  the uniform; and the circumstances of the alleged deduction of wages in

                                  22                  connection with the uniform.

                                  23          (3)     Any amended pleading shall be filed on or before October 23, 2018.

                                  24          (4)     Leave to amend is granted only as to Arroyo’s existing claims; she may not add

                                  25                  claims or parties without prior leave of the Court.

                                  26
                                  27   Dated: October 2, 2018                          ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                         5
